 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIE LEO HARRIS,                               Case No. 1:16-cv-01572-DAD
12                  Petitioner,                       DEATH PENALTY CASE
13          v.                                        STIPULATED ORDER REGARDING
                                                      CLAIM EXHAUSTION AND SCHEDULING
14   RON DAVIS, Warden of the California State        AND DIRECTING RESPONDENT TO
     Prison at San Quentin,                           SHOW CAUSE RE RHINES STAY
15
                    Respondent.                       (Doc. No. 62)
16

17

18

19         Before the court is the parties’ joint statement filed November 29, 2018 regarding the

20 exhaustion status of the 45 claims, including sub–claims, alleged in the 335-page petition for

21 writ of habeas corpus filed in this proceeding on March 30, 2018.

22         The parties agree that certain claims are fully or partially unexhausted and that the

23 current scheduling order should be modified to allow respondent to show cause why the court

24 should not order stay and abeyance under Rhines v. Weber, 544 U.S. 269 (2005). (Doc. No. 62

25 at 1-3) (citing the Fresno Division’s Guide to Case Management and Budgeting in Capital

26 Habeas Cases.)
27 /////

28 /////
                                                  1
 1       Accordingly, pursuant to the parties’ agreement and good cause having been shown:

 2       1.     All claims and sub–claims in the petition are deemed exhausted except that

 3              claims and sub–claims 8, 10, 11.C.12, 11.C.14, 12, 13, 14, 27, 32, 34.D.5

 4              through 34.D.7, 34.D.9, 36, 43, and 44 are found to be unexhausted.

 5       2.     The currently scheduled March 30, 2019 deadline for the filing of respondent’s

 6              answer is vacated and will be re–set by the court upon completion of exhaustion

 7              proceedings.

 8       3.     Respondent is directed to show cause why this matter should not be stayed

 9              pursuant to Rhines and shall file his response not later than sixty (60) days

10              following the filed date of this order, or waive any entitlement to show cause.

11       4.     Petitioner shall file his reply to that response not later than thirty (30) days

12              following the filed date of the response.

13       5.     Respondent shall file his sur–reply, if any, not later than thirty (30) days

14              following the filed date of the reply.

15       6.     The matter shall be deemed submitted following completion of the briefing

16              described above. The parties will be notified if a hearing on the issue of the

17              appropriateness of a stay under Rhines is deemed necessary by the court.

18 IT IS SO ORDERED.

19
      Dated:   December 4, 2018
20                                                   UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                 2
